Title: To Thomas Jefferson from William Arthur, 28 April 1825
From: Arthur, William
To: Jefferson, Thomas


Venerable Sage
Glasgow Kenty
April 28 1825
Deem me not imprudent nor give me the name of a daring intruder when I a Stranger &  one too who is by  far your inferior am so bold as to address one of your character & importance but that is all that induces me to write you at present & to request one thing of you which is of vast importance to me & your denial or granting of my request is to decide either my advancement in life  or my remaining useless to myself my friends and what is still worse to my country, taking this into consideration & likewise the fame of your generosity to literature in erecting an University the fame of which resounds every where & in every ear I have hope that I cannot certainly be denied my request it has been decided by all celebrated moral Philosophers that gerosity contributes most of all other things to the greatness of man & that greatness & generosity in man  are inseparable allowing this to be true which I think is so how then can be denied my request by one of the greatest of our Revolutionists. but by this time I suppose you wish to know my request which I will inform you of in as few words as possible, Since you have erected an institution of literature so near you and likewise are able assist me I wish &  am very desirous to become a Student at the College which you have been so  generous as to erect this sir is my request & I hope this Sir will be granted me for if you do I will repay it with gratitude that will perish only with my existence I would not ask you this request were my friends able to assist me & to convince you of their inability it will be necessary to give you a short sketch of my life though it may not be at all interesting to begin. my name is Will Arthur I was born in 1809 my parents were John Arthur & Dolly Winn at an early age I lost my father but his place was soon supplied by a generous Step Father who was the same with a father at 5 years old I started to school I went to school to the Revd J Howd of Greensburgh I studied the latin & Greek Languages with him though imperfectly at 10 years old I left him & went to Nashville Tenn to Dr James Preistley I staid with him untill he (unfortunately for me) died I while there partly reviewed the Latin & Greek Languages I then went to the Transylvana University I still continued at the same languages I left there & went to  Glasgow I there learnt the English language Geography arithmetick & likewise read some latin while there I then went to Bowling green & there read same Latin & Greek arithmetick Euclid & Geography.But while there my stepfather received a great misfortune which was my downfall & the end of my education since that time I have read a good deel of History but for a few months I have been entirely unemploye & am now remaining like a ship at anchor waiting for the tide of prosperity this sir is at present my situation which you can & I hope will releive. if you should conclude to relieve  me which I hope you will you will have to transmitt me a little money to bear my expenses to where you are as I have none myself nor are my friends able to give me any I will certainly repay you for your kindness if ever I am able (with the will of God.!!!.) I wish to finish an education which is so well begun finish then it Venerable Sage at your renowned College & gain the gratitude of one who will never be ungrateful No. if you will grant my request and finish my education which is already only begun. I swear by the blood of those martyrs to liberty which was spilt on the stage of the Revolution I swear by the tree of liberty which to Republicans is the most binding of oaths never to be ungrateful but to repay it with filial gratitude but try me Oh try me & then if I deceive you never trust man again.!!! but Denounce your most dreadful imprecations upon W Arthur!!!But Sir excuse my warmth read this letter, over 3 or 4 times consider on it well before you determine for your determination is to determine the fate of unfortunate William give me a denial on no terms whatever but grant my request  & you will gain the respect of one who will perhaps be of use to you it is the duty of to do as much good & as little injury, on this earth as we can & since you have benefitted your country in that high & important station in which you once were  now since you are in private benefit me a little & Finis my education but why repeat it over so often one single time is sufficient for a man of your Character & I am confident that I will yet call you my patron. if you do conclude to assist me you will have to send me money sufficient to  buy me a horse & to  bear my expenses to where you are but I will repay it with interest if  You send me money you will have to board Cloath & school me for as I said above my friends are not able to give me any & I am now  reduced so low as to have to earn my victuals & Cloaths with my hands I could bear with this but when I consider my former situation the hopes that were once placed on me & all of them fallacious & that from the Zenith of Prosperity I was pitched to the Zadith of Adversity & disappointment I am almost  in despair & am ready to give up entirely but sir I have one more hope & that hope is in your generosity & character and Let me not be deceived let not me dissappointed for in whom can hopes be placed if not in Jefferson I am the only hope of the family  on me all hopes of the rise & utility of the family are centered enable me to fulfill those hopes for it is in your power but sir excuse me  in what I may have said in this letter if there is any thing wrong in it  or insulting for I am speaking as it were for my life for I am speaking for an education which I hope you will give me but here I will stop I suppose I have wearied out your patience already but sir read it over repeatedly for your answer is to decide my fate for if you deny me I will no longer stem the torrent adversity but  yielding up I will float down & plunge in to the abyss of degradation & misery!! grant then my request if you think you can place any confidence in my promises of gratitude. I have done.write me shortly yes Jefferson rise not out of your chair before you answer me even if it is a flat denial for any thing is preferable to silent contempt but if it a granting of my request (which I hope to God it will be) what will be my essay but I can bear with a denial yes Venerable Sage it will only be adding one more pang to one who whether you grant his request or not)  whether you be in prosperity or adversity) even if after such a long series of succes you should meet meet  will continue  untill death Will ArthurNB I shall expect an answer in 8 weeks at farthest and I hope good news in it excuse my writing it is a thing I have neglected too  muchDo not deceive me but write me directly & let me know my fate as quickly as possible for suspense is the worst of all things excuse if you please my writing on different pieces  of paper it is all that I have & it was too late to get any at any place  Write me shortly for perhaps in about 6 weeks I may go to St Louis  As I will have a very good opportunity excuse my length but sir it is of importance toWilliam Arthur